UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04616) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2009 Date of reporting period: December 1, 2008  November 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam High Yield Advantage Fund Annual report 11 | 30 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 9 Your funds expenses 11 Terms and definitions 12 Trustee approval of management contract 13 Other information for shareholders 20 Financial statements 21 Federal tax information 45 Shareholder meeting results 45 About the Trustees 46 Officers 50 Message from the Trustees Dear Fellow Shareholder: As we enter 2010, investors have many reasons to feel a sense of renewal. The stock markets meteoric rise in the past several months has helped repair some of the damage that investors portfolios incurred during the downturn. Looking forward to the new year, we believe optimism is still warranted. Tangible evidence of recovery has emerged across the real economy and in corporate profits. As economic activity and investor confidence continue to improve, financial markets should remain on their recent path of stabilization. Many of the deep issues that plagued markets in 2008 remain, however, and future prospects for the economy and markets are far from certain. Time-tested investment principles such as diversification, asset allocation, and a long-term perspective apply now more than ever. We are pleased to report that many Putnam mutual funds have delivered very strong and competitive results over the past several months. This performance reflects the intense efforts of an investment team infused with a determination to excel and strengthened by the arrival of several senior portfolio managers, research analysts, and traders. We would like to thank all shareholders who took the time to vote by proxy on a number of issues, including shareholder-friendly management fee changes, at this past falls Putnam Funds shareholder meetings. We also would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. About the fund Seeking a high level of current income for investors since 1986 Unlike most types of fixed-income investments, high-yield bond performance is more dependent on the performance of the companies that issue the bonds than on interest rates. For this reason, distinguishing between opportunities and potential pitfalls requires a rigorous investment process that includes analyzing companies. With Putnam High Yield Advantage Fund, this process is highlighted by intensive research, investment diversification, and carefully timed portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The funds research team which includes analysts who specialize by industry  visits with the management of issuing companies and analyzes each companys prospects. The team then compares this information to the bonds upside or downside potential before deciding whether it is an appropriate investment for the fund. The funds portfolio typically consists of bonds from a broad range of industries and companies. Holdings are diversified across industry sectors and among bonds with differing credit ratings. While the fund invests primarily in the bonds of U.S. companies, its diversified approach allows it to include foreign bonds as well. Among these securities, investments in emerging-market bonds may be used to enhance the funds appreciation potential. Although diversification does not ensure a profit or protect against a loss and it is possible to lose money in a diversified portfolio, the funds diversification can help reduce the volatility that typically comes with higher-risk investments. As the bond markets shift over time, the funds managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, when credit spreads are wide and are expected to tighten, the fund may pursue the higher income potential offered by lower-quality issues. On the other hand, when credit spreads are narrow  that is, when the difference in yield between higher- and lower-rated bonds of comparable maturities is small  the fund may shift its emphasis to higher-quality high-yield bonds. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Mutual funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. What makes a bond high yield? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest rating that investment-grade bonds can receive from Moodys Investors Service is Baa). The lower the rating, the greater the possibility that a bonds issuer will be unable to make interest payments or repay the principal. Bond ratings Moodys Grade Aaa Investment Aa, A Investment Baa Investment Ba, B High yield Caa/Ca High yield C High yield Developments that have expanded opportunities for global investing Over time, the fund has delivered income for investors. It invests in high-yield bonds, which generally offer higher income than other types of bonds in exchange for greater credit risk. See pages 910 for complete performance information. Past performance is not indicative of futureresults. 2 3 Performance and portfolio snapshots Average annual total return (%) comparison as of 11/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 910 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the JPMorgan Developed High Yield Index, began operations on 12/31/94, which post-dates the inception date of the funds class A shares.  We saw an extraordinary reversal in conditions as signs of economic stabilization began to emerge, fundamentals began to improve, and bond investors regained their appetite for risk.  Paul Scanlon, Portfolio Manager, Putnam High Yield Advantage Fund Credit qualities shown as a percentage of portfolio value as of 11/30/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Interview with your funds portfolio manager Paul Scanlon Paul, how did Putnam High Yield Advantage Fund perform for its fiscal year, which ended November 30, 2009? The fund benefited from a significant rally in the high-yield market and posted a very strong absolute return of 50.64% for class A shares for the period. While this was better than the 48.70% average for funds in its Lipper peer group, the fund did not outperform its benchmark, the JPMorgan Developed High Yield Index, which rose 61.86%. Why did the high-yield market post such strong returns? To understand the markets strong performance in 2009, it is important to look at what happened in the previous year. In 2008, we saw a sharp decline in the high-yield market due to the deterioration of the U.S. economy and a downturn in corporate business fundamentals. In addition, market technicals  the supply-and-demand dynamics at work in the high-yield bond market  became very negative. Yield spreads on high-yield bonds reached all-time highs at the close of 2008 as investors demanded increasingly higher premiums for assuming any type of credit risk. Massive market dislocations and illiquidity hampered all asset classes, and defaults among high-yield bonds increased. In 2009, we saw an extraordinary reversal in conditions as signs of economic stabilization began to emerge and fundamentals began to improve. Bond investors, concluding that the worst-case scenarios were unlikely to materialize, regained their appetite for risk. Yield spreads narrowed dramatically  this tightening was, in fact, one of the most dramatic moves Ive seen in my career. These conditions led to very strong performance for high-yield bonds, with the more economically sensitive and riskier segments performing best. Why did the fund underperform its benchmark during theperiod? The fund had been defensively positioned going into the period, with a bias toward higher-quality bonds. While this helped through the market turmoil of 2008, it hurt performance relative to the benchmark when the market rallied dramatically and lower-quality and distressed segments performed best. In addition, the funds underweight position in the financials sector, which includes many fallen angels, hurt relative performance, as did an underweight position in Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 11/30/09. See the previous page and pages 910 for additional fund performance information. Index descriptions can be found on page 12. 5 services  another economically sensitive area that performed well in the rally. IN THE NEWS It is an interest rate that looks as if it may be with us for some time. The Fed (Federal Reserve Board), responsible for implementing U.S. monetary policy, sets short-term interest rates through changes to the federal funds rate, the interest rate at which banks loan funds to other banks, usually on an overnight basis. Since December 2008, the federal funds rate has been near a record low of 0% as the government works to restore liquidity to the credit market. The federal funds rate began at 1.13% in 1954 and hit a high of 22.36% in 1981. In December, Fed Chairman Ben Bernanke hinted that the central banks policy of keeping rates exceptionally low for an extended period would remain. Despite recent signs of improved economic activity, Chairman Bernanke noted that, we still have some way to go before we can be assured that the recovery will be self-sustaining. Tell us about your investment strategy during the fiscal year. At the sector level, we maintained overweight positions in cable/wireless, consumer products, energy, health care, and utilities. The fund had underweight positions in financials, forest products/containers, aerospace, chemicals, food/ tobacco, retail, and services. At the close of the period, we believed the upper-credit quality tiers of the high-yield market continued to offer the best value. The lowest tiers of the market  such as CCC-rated issues  have outperformed dramatically. And while opportunities still exist, we remain skeptical about the most distressed segments of the market. What detracted from performance relative to thebenchmark? One detractor was the funds underweight position in real-estate finance company Residential Capital [ResCap], whose bonds performed strongly. We believed ResCap would continue to feel the negative effects of the struggling housing market. However, ResCaps parent company, GMAC Financial Services, received a $5 billion capital infusion from the federal government in December 2008, making it much less likely that ResCap would default, and causing its bonds to rebound sharply. ResCap was no longer in the portfolio at the close of the period. The funds underweight position in First Data Corporation, a credit-card processing firm, also dampened returns relative to the benchmark. Early in the period, investors were concerned about First Datas capital structure, which was perceived as being over-levered following a 2007 leveraged buyout by Kohlberg Kravis Roberts. However, First Data Top 10 holdings HOLDING (percentage of funds net assets) COUPON (%) AND MATURITY DATE SECTOR/INDUSTRY Freeport-McMoRan Copper & Gold, Inc. (1.1%) 8.375%, 2017 Basic materials/Metals NRG Energy, Inc. (1.1%) 7.375%, 2016 Utilities and power/Power producers HCA, Inc. (0.7%) 9.125%, 2014 Health care/Health care Ford Motor Credit Co., LLC (0.6%) 9.875%, 2011 Consumer cyclicals/Automotive Intelsat Bermuda, Ltd. (Bermuda) (0.6%) 11.25%, 2016 Communication services/Telecommunications Energy Future Holdings Corp. (0.6%) 3.742%, 2014 Utilities and power/Electric utilities Arch Western Finance, LLC (0.6%) 6.75%, 2013 Energy/Coal CCH II, LLC (0.5%) 10.25%, 2010 Communication services/Cable television First Data Corp. (0.5%) 0%, 2015 Technology/Technology services SunGard Data Systems, Inc. (0.5%) 9.125%, 2013 Technology/Computers This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 11/30/09. Short-term holdings are excluded. Holdings will vary over time. 6 bonds performed well as the company generated strong cash flows and outperformed its peers during the period. Which investments contributed to returns? From a sector perspective, the funds overweight positions in consumer products, health care, and cable helped relative performance, as did our security selection in the energy sector. The funds investment in cable TV and Internet provider Charter Communications helped fund performance versus the benchmark. The company restructured its debt during the period, and as part of the restructuring, Charter converted a portion of its outstanding bonds into equity shares. The bonds held by the fund were not converted, but the increased equity cushion in the firms capital structure caused the prices of its bonds to rise. The funds overweight allocation to General Motors Acceptance Corp. [GMAC] also buoyed performance. As I mentioned, GMAC received a significant infusion of capital from the federal government, making default less likely and dramatically boosting the bonds price. In addition, GMAC benefited from the stabilization of the U.S. economy and the success of Cash for Clunkers, the federal program that encouraged consumers to buy more fuel-efficient cars andtrucks. What is your outlook for the market and the fund? I believe the economy has stabilized and the worst part of the economic contraction is likely behind us. Despite concerns around housing and labor, many corporations weathered 2009 relatively well as they cut costs aggressively and managed working capital effectively, as evidenced by strong second- and third-quarter earnings. Also, the two most important areas of concern in the economy  labor and housing  showed improvement in November, further supporting the recovery thesis. Defaults are now at or near their peak and are predicted to decline to average levels in 2010. Although high-yield bond prices have rallied year-to-date, valuations still remain very attractive on a historical basis, especially in the highest-quality tier of the high-yield market. Market technicals  that is, issues of supply and demand  have improved markedly, as new issuance has resumed at the same time that additional funds have been flowing into the asset class. Against this backdrop, we are seeing abundant security selection opportunities, and we believe the high-yield market offers attractive value, based on our default assumptions. We anticipate that we will maintain the funds overweight positions in cable, health care, metals, and utilities, and underweight positions in the chemical, financials, gaming, forest products, retail, and services sectors. Thanks for your time and insights, Paul. The views expressed in this report are exclusively those ofPutnam Management. They are not meant as investment advice. This chart shows how the funds credit quality has changed over the past six months. Credit qualities are shown as a percentage of portfolio value. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 7 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul Scanlon is a Managing Director and Team Leader of U.S. High Yield at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norm Boucher and Rob Salvin. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended November 30, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.45% 7.26% 6.54% 6.54% 6.64% 6.64% 7.16% 7.01% 7.18% 7.62% 10 years 75.89 68.88 62.61 62.61 63.17 63.17 72.49 66.87 71.63 82.09 Annual average 5.81 5.38 4.98 4.98 5.02 5.02 5.60 5.25 5.55 6.18 5 years 32.49 27.12 27.72 25.92 27.52 27.52 31.02 26.71 31.10 33.94 Annual average 5.79 4.92 5.02 4.72 4.98 4.98 5.55 4.85 5.57 6.02 3 years 14.40 9.81 11.83 9.16 11.80 11.80 13.61 9.91 13.78 15.16 Annual average 4.59 3.17 3.80 2.96 3.79 3.79 4.35 3.20 4.40 4.82 1 year 50.64 44.57 49.61 44.61 49.80 48.80 50.52 45.49 50.32 50.98 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 11/30/99 to 11/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $16,261 and $16,317, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $16,687 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $17,163 and $18,209, respectively. 9 Comparative index returns For periods ended 11/30/09 JPMorgan Developed High Yield Index Lipper High Current Yield Funds category average* Annual average (life of fund)  6.75% 10 years 91.50% 61.31 Annual average 6.71 4.64 5 years 34.59 22.96 Annual average 6.12 4.06 3 years 17.06 8.32 Annual average 5.39 2.48 1 year 61.86 48.70 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/09, there were 458, 384, 334, 207, and 26 funds, respectively, in this Lipper category.  The funds benchmark, the JPMorgan Developed High Yield Index, began operations on 12/31/94, which post-dates the inception date of the funds class A shares. Fund price and distribution information For the 12-month period ended 11/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.440 $0.407 $0.409 $0.428 $0.430 $0.452 Capital gains       Total $0.440 $0.407 $0.409 $0.428 $0.430 $0.452 Share value NAV POP NAV NAV NAV POP NAV NAV 11/30/08 $4.05 $4.22 $3.99 $3.98 $4.05 $4.19 $4.05 $4.15 11/30/09 5.56 5.79 5.47 5.46 5.57 5.76 5.56 5.71 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 7.55% 7.25% 7.02% 7.03% 7.32% 7.08% 7.34% 7.57% Current 30-day SEC yield (with expense limitation) N/A 6.90 6.43 6.44 N/A 6.79 6.94 7.44 Current 30-day SEC yield (without expense limitation) 3 N/A 6.83 6.36 6.37 N/A 6.65 6.87 7.37 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.54% 7.36% 6.64% 6.64% 6.74% 6.74% 7.26% 7.11% 7.29% 7.72% 10 years 77.60 70.59 64.27 64.27 64.81 64.81 74.17 68.53 73.83 84.05 Annual average 5.91 5.49 5.09 5.09 5.12 5.12 5.71 5.36 5.68 6.29 5 years 34.57 29.15 29.77 27.95 29.73 29.73 33.07 28.72 33.37 36.21 Annual average 6.12 5.25 5.35 5.05 5.34 5.34 5.88 5.18 5.93 6.38 3 years 16.26 11.59 13.88 11.15 13.80 13.80 15.45 11.69 15.81 17.17 Annual average 5.15 3.72 4.43 3.59 4.40 4.40 4.91 3.75 5.01 5.42 1 year 48.32 42.51 47.64 42.64 47.46 46.46 48.21 43.40 48.28 48.95 10 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 11/30/08 * 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 11/30/08 1.13% 1.88% 1.88% 1.38% 1.38% 0.88% Annualized expense ratio for the six-month period ended 11/30/09  1.12% 1.87% 1.87% 1.37% 1.37% 0.87% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 11/30/09. Putnam Management and the funds Board of Trustees subsequently agreed, effective 8/1/09, to replace the funds then-current expense limitation with a new expense limitation arrangement in effect through at least7/31/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam High Yield Advantage Fund from June1, 2009, to November 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 * $6.14 $10.23 $10.23 $7.51 $7.50 $4.77 Ending value (after expenses) $1,187.80 $1,182.30 $1,182.70 $1,186.10 $1,184.00 $1,188.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2009, use the following calculation method. To find the value of your investment on June 1, 2009, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 * $5.67 $9.45 $9.45 $6.93 $6.93 $4.41 Ending value (after expenses) $1,019.45 $1,015.69 $1,015.69 $1,018.20 $1,018.20 $1,020.71 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 11 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for classA shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2009. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this 13 new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 90th percentile in management fees and in the 55th percentile in total expenses (less any applicable 12b-1 fees) as of December31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management 14 and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper High Current Yield Funds) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 36th Three-year period 19th Five-year period 14th Over the one-year, three-year and five-year periods ended March 31, 2009, there were 460, 389 and 335 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Management entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable 15 Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. At a meeting held on November 19, 2009, shareholders approved the proposed management contract for your fund. The new management contract was implemented on January 1, 2010.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund (other than Putnam Money Market Liquidity Fund and the Putnam RetirementReady® Funds) benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Name of Fund Proposed Effective Contractual Rate Current Effective Contractual Rate Difference Putnam High Yield Advantage Fund 0.582% 0.679% (0.097)% 16 As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management 17 fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds (performance adjustments were not proposed for your fund) and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the 18 previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to expense limitations of 37.5 basis points on the category of shareholder servicing fees and 20 basis points on the general category of other ordinary operating expenses. 19 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2009, Putnam employees had approximately $310,000,000 and the Trustees had approximately $42,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Advantage Fund (the fund), including the funds portfolio, as of November 30, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years or periods in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Advantage Fund as of November 30, 2009 , the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years or periods in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 13, 2010 The funds portfolio 11/30/09 CORPORATE BONDS Principal AND NOTES (83.7%)* amount Value Advertising and marketing services (0.1%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $720,000 $707,400 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012  592,285 349,448 Automotive (3.0%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 665,000 721,525 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes zero %, 2015  1,685,400 1,727,535 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) F  2,135,000 2 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 4,670,000 4,821,775 Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 3,660,000 3,653,493 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 2,790,000 2,866,725 Ford Motor Credit Corp. sr. unsec. unsub. notes 7 1/2s, 2012 740,000 733,341 Navistar International Corp. sr. notes 8 1/4s, 2021 1,890,000 1,859,287 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 1,075,000 1,104,563 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,725,000 2,327,198 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $2,095,000 1,937,875 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 145,000 137,206 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 705,000 705,881 Basic materials (8.3%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)   1,905,000 7,144 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default)  1,090,000 4,088 Associated Materials, Inc. company guaranty 9 3/4s, 2012 3,290,000 3,343,463 Associated Materials, LLC/Associated Materials Finance, Inc. 144A sr. sec. notes 9 7/8s, 2016 890,000 930,050 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 1,675,000 1,637,313 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 1,700,000 1,500,250 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 760,000 799,900 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 1,440,000 1,569,600 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 7,835,000 8,442,213 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 1,335,000 1,445,138 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Basic materials cont. Graphic Packaging International, Inc. company guaranty sr. unsec. unsub. notes FRN 9 1/2s, 2017 $520,000 $548,600 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 335,000 500,759 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 7 1/2s, 2014 (Germany) EUR 225,000 338,057 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 225,000 343,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $875,000 840,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes Ser. REGS, 6 7/8s, 2013 EUR 915,000 1,248,142 International Paper Co. sr. unsec. notes 9 3/8s, 2019 $910,000 1,126,125 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default)  540,000 432,000 Metals USA, Inc. sec. notes 11 1/8s, 2015 2,075,000 2,025,719 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 1,605,000 1,532,775 Nalco Co. 144A sr. notes 8 1/4s, 2017 365,000 380,513 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 1,605,000 1,580,925 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013  653,235 181,273 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 2,031,000 1,508,018 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,605,000 2,351,013 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 585,000 608,400 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 801,098 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $430,000 471,925 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.492s, 2013 (France) EUR 2,325,000 3,154,083 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 470,000 708,053 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) $70,000 60,638 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 440,000 651,217 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $2,287,000 2,184,085 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default)  1,960,000 1,543,500 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 510,000 531,675 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 310,000 309,225 23 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $1,750,000 $1,697,500 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,835,000 1,853,350 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 1,265,000 1,476,888 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 2,095,000 2,367,350 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 975,000 1,095,656 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 820,000 701,100 Terra Capital, Inc. 144A sr. notes 7 3/4s, 2019 1,155,000 1,230,075 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,530,000 1,430,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.031s, 2014 860,000 645,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 2,430,000 2,235,600 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 1,745,000 1,902,050 Broadcasting (1.9%) Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 855,000 545,063 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 835,000 772,375 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 830,000 423,300 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 1,315,000 1,416,913 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 1,840,000 1,890,600 DISH DBS Corp. 144A sr. notes 7 7/8s, 2019 2,150,000 2,166,125 Echostar DBS Corp. company guaranty 7 1/8s, 2016 2,190,000 2,168,100 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 755,000 778,594 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  2,105,000 1,678,738 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 355,000 386,063 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,830,000 1,898,625 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 370,000 390,350 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  395,000 1,975 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  1,142,000 11,420 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Building materials (1.2%) Building Materials Corp. company guaranty notes 7 3/4s, 2014 $2,650,000 $2,623,500 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,170,000 2,376,150 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 10s, 2013 (In default)  1,320,000 1,353,000 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default)  3,495,000 2,498,925 Cable television (1.7%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 855,000 851,794 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 1,080,000 1,136,700 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 1,620,000 1,660,500 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  25,000 250 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  290,000 361,050 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  3,205,000 3,974,200 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default)  1,075,000 1,183,844 Cequel Communications Holdings I LLC/ Cequel Capital Corp.Capital Corp. 144A sr. notes 8 5/8s, 2017 1,645,000 1,620,325 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 276,000 284,970 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 250,000 262,813 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 450,000 445,500 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 955,000 969,325 Capital goods (5.0%) ACCO Brands Corp. 144A company guaranty sr. sec. notes 10 5/8s, 2015 1,020,000 1,100,325 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 1,085,000 1,071,438 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 915,000 917,288 BBC Holding Corp. sr. notes 8 7/8s, 2014 2,740,000 2,500,250 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 2,100,000 2,173,500 Berry Plastics Escrow Corp. 144A sr. notes 8 1/4s, 2015 905,000 889,163 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 431,000 364,734 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 2,460,000 2,518,425 General Cable Corp. company guaranty sr. unsec. notes FRN 2.665s, 2015 2,260,000 1,983,150 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 2,795,000 2,843,913 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,615,000 1,588,756 24 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Capital goods cont. L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 $725,000 $721,375 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 575,000 563,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,350,000 3,504,190 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,150,000 1,035,000 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 695,000 1,010,551 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 $2,890,000 2,875,550 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 1,720,000 1,750,100 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 1,200,000 1,176,000 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 575,000 583,625 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 2,915,000 2,849,413 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 2,300,000 2,328,750 Triumph Group, Inc. 144A sr. sub. notes 8s, 2017 895,000 895,000 Coal (1.3%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 4,165,000 4,144,175 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/2s, 2019 630,000 623,700 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/4s, 2017 630,000 620,550 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 465,000 458,025 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,455,000 3,498,188 Commercial and consumer services (1.0%) Aramark Corp. company guaranty 8 1/2s, 2015 2,295,000 2,300,738 Aramark Corp. company guaranty sr. unsec. notes FRN 3.781s, 2015 315,000 280,350 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,070,000 2,142,450 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,108,000 1,168,940 Travelport LLC company guaranty 11 7/8s, 2016 390,000 390,000 Travelport LLC company guaranty 9 7/8s, 2014 795,000 795,000 Consumer (1.2%) Jarden Corp. company guaranty 7 1/2s, 2017 3,185,000 3,153,150 Jarden Corp. sr. unsec. 8s, 2016 605,000 623,150 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Consumer cont. Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 $2,040,000 $2,050,200 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,850,000 2,778,750 Consumer staples (4.1%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) F  415,457 6,416 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,320,125 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 965,000 887,800 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,950,000 1,911,000 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 294,350 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)   60,853 45,944 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 275,000 277,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,715,000 2,748,938 Dole Food Co. 144A sr. sec. notes 8s, 2016 815,000 823,150 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 741,000 870,675 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,645,000 2,565,650 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 1,880,000 1,955,200 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 585,000 650,081 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 655,000 676,517 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,013,000 2,038,163 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 840,000 849,450 Rite Aid Corp. company guaranty 9 1/2s, 2017 1,885,000 1,550,413 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 162,900 Rite Aid Corp. 144A sr. notes 10 1/4s, 2019 515,000 524,013 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 1,270,000 1,368,425 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 410,000 402,825 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 2,325,000 2,435,438 Spectrum Brands, Inc. sr. unsec. sub. bond zero %, 2019  698,173 663,264 Supervalu, Inc. sr. unsec. notes 8s, 2016 1,010,000 1,030,200 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,185,000 1,339,050 Wendys/Arbys Restaurants LLC 144A sr. unsec. notes 10s, 2016 2,795,000 3,018,600 25 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Energy (oil field) (1.5%) Complete Production Services, Inc. company guaranty 8s, 2016 $1,090,000 $1,068,200 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,610,000 3,655,125 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 797,900 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 891,731 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 2,220,000 2,167,275 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 881,231 891,267 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 1,890,000 1,946,700 Entertainment (0.9%) AMC Entertainment, Inc. company guaranty 11s, 2016 771,000 801,840 Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 810,000 834,300 Hertz Corp. company guaranty 8 7/8s, 2014 2,310,000 2,321,550 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,508,800 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 625,000 607,813 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 415,000 416,038 Financials (4.4%) American General Finance Corp. sr. unsec. notes Class MTN, 5 5/8s, 2011 1,645,000 1,436,560 American General Finance Corp. sr. unsec. notes Ser. MTNH, 4 5/8s, 2010 1,630,000 1,613,969 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 1,960,000 1,634,050 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 670,000 740,350 CIT Group, Inc. sr. unsec. notes 7 5/8s, 2012 (In default)  1,145,000 824,526 CIT Group, Inc. sr. unsec. unsub. notes 5.65s, 2017 (In default)  900,000 632,721 CIT Group, Inc. sr. unsec. unsub. notes 5.2s, 2010 (In default)  700,000 497,879 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 975,000 901,875 E*Trade Financial Corp. sr. unsec. unsub. notes zero %, 2017  1,280,000 1,440,000 FelCor Lodging LP 144A sr. sec. notes 10s, 2014 R 2,015,000 1,964,625 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 400,000 399,676 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 1,870,000 1,825,883 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 1,035,000 993,734 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 1,285,000 1,252,875 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 1,473,000 1,403,033 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Financials cont. GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 $1,521,000 $1,441,148 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 655,000 630,438 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,553,000 1,389,935 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,013,000 958,551 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2011 2,475,000 2,329,594 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 156,000 120,900 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 505,050 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 R 675,000 418,500 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 R 885,000 619,500 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 430,000 234,350 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 516,375 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,770,000 1,661,588 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 1,195,000 1,051,600 Reynolds Group DL Escrow, Inc./ Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 1,485,000 1,499,850 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 1,750,000 1,520,839 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 330,000 262,350 Gaming and lottery (2.7%) American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 1,460,000 1,197,200 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 1,250,000 1,018,750 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,020,000 892,500 Harrahs Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 2,712,000 2,061,120 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 1,395,000 1,426,388 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 1,385,000 1,412,700 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 14,000 12,180 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,995,000 478,800 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 345,000 283,331 26 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Gaming and lottery cont. MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 $830,000 $630,800 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 260,000 277,550 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 1,515,000 1,405,163 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 290,000 290,725 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 385,000 383,075 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,250,000 1,112,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 2,357,000 2,357,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 410,000 407,950 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  1,600,000 336,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  3,905,000 273,350 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 1,155,000 1,105,913 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,590,000 2,693,600 Health care (7.8%) Alliance Healthcare Services, Inc. sr. unsec. sub. notes 7 1/4s, 2012 495,000 495,619 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,985,000 2,099,138 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 1,475,000 1,504,500 DaVita, Inc. company guaranty 6 5/8s, 2013 2,305,000 2,287,713 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 2,070,000 1,958,738 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 835,000 914,325 HCA, Inc. company guaranty 9 5/8s, 2016  2,163,000 2,306,299 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,892,263 HCA, Inc. sr. sec. notes 9 1/8s, 2014 5,235,000 5,470,575 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 515,000 556,200 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 1,600,000 1,688,000 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,619,388 Healthsouth Corp. company guaranty sr. unsec. notes FRN 7.218s, 2014 825,000 847,688 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 660,000 671,550 Omnicare, Inc. company guaranty 6 3/4s, 2013 185,000 178,988 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 514,000 498,580 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 2,195,000 2,118,175 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Health care cont. Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 $505,000 $484,800 Select Medical Corp. company guaranty 7 5/8s, 2015 3,065,000 2,934,738 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,149,450 Service Corporation International sr. notes 7s, 2017 205,000 197,825 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 1,924,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,713,275 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 1,575,000 1,582,875 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 1,931,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  1,352,081 1,176,310 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 2,390,000 2,401,950 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 560,000 623,000 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 2,955,000 3,124,913 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 668,100 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012  1,400,000 1,260,000 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 855,000 893,475 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 3,436,000 3,539,080 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 3,150,000 3,303,563 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 690,000 681,375 Homebuilding (1.5%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 2,420,000 2,250,600 K. Hovnanian Enterprises, Inc. 144A sr. notes 10 5/8s, 2016 1,445,000 1,473,900 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,490,000 1,355,900 Meritage Homes Corp. sr. notes 7s, 2014 245,000 232,750 Realogy Corp. company guaranty sr. notes zero %, 2014  410,000 311,600 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 4,050,000 3,260,250 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 925,000 816,313 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 505,000 445,663 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 1,105,000 1,093,950 27 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 $945,000 $930,825 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 1,400,000 1,540,000 Lodging/Tourism (0.5%) Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 R 450,000 426,375 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 2,445,000 2,475,563 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.799s, 2014 1,100,000 902,000 Media (2.1%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,185,000 1,232,400 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,195,000 1,218,900 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,765,000 1,235,500 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 535,000 585,825 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 700,000 658,000 Liberty Media, LLC sr. notes 5.7s, 2013 1,610,000 1,515,413 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 2,065,000 2,132,113 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  2,060,000 1,802,500 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 930,000 955,575 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 410,000 410,000 Virgin Media Finance PLC company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 505,000 503,738 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 705,000 740,250 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 240,000 382,245 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $740,000 704,850 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 1,320,000 1,419,000 WMG Holdings Corp. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/2s, 12/15/09), 2014  380,000 379,525 Oil and gas (8.7%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 444,000 395,160 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,310,000 1,159,350 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 204,050 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 419,000 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Oil and gas cont. Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 $3,815,000 $3,853,150 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,000,000 2,235,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,545,000 1,552,725 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 2,015,000 2,015,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,360,000 2,041,400 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 1,410,000 1,536,900 Denbury Resources, Inc. company guaranty 7 1/2s, 2013 179,000 179,000 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 348,975 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 2,045,000 2,029,663 Encore Acquisition Co. company guaranty sr. unsec. sub. bond 7 1/4s, 2017 510,000 510,000 Encore Acquisition Co. sr. sub. notes 6s, 2015 2,295,000 2,289,263 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 250,000 250,625 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,890,000 2,774,400 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 505,000 484,800 Forest Oil Corp. sr. notes 8s, 2011 3,105,000 3,190,388 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 1,225,000 1,179,063 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 293,250 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 359,100 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,205,775 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,360,000 1,088,000 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 2,915,000 2,317,425 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 70,000 69,825 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 3,350,000 3,475,625 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 492,538 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,770,000 1,787,700 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 361,350 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 2,911,750 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 433,200 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 562,175 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,120,000 1,244,600 28 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Oil and gas cont. Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $420,000 $423,150 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,300,000 1,909,000 Sabine Pass LNG LP sr. sec. notes 7 1/4s, 2013 550,000 488,125 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.915s, 2014 675,000 570,883 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,096,113 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 3,625,000 3,552,500 Whiting Petroleum Corp. company guaranty 7s, 2014 2,030,000 2,030,000 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,430,000 2,631,080 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 730,000 814,579 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 1,395,000 1,537,139 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 716,138 Publishing (0.3%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 F 85,000 44,073 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 F 11,090 5,750 Belo Corp. sr. unsec. unsub. notes 8s, 2016 405,000 408,038 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 1,110,000 1,107,225 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 410,000 395,650 Regional Bells (1.2%) Cincinnati Bell, Inc. company guaranty 7s, 2015 1,005,000 967,313 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 750,000 770,625 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,890,000 1,894,725 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 3,555,000 3,772,744 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 998,800 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 400,000 418,000 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 200,000 206,000 Retail (2.6%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,580,000 1,422,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 2,008,000 2,078,280 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 828,000 902,520 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Retail cont. Federated Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $1,455,000 $1,371,338 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 1,355,000 962,050 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.256s, 2012 385,000 268,538 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,482,550 Michaels Stores, Inc. company guaranty 10s, 2014 1,140,000 1,162,800 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015  3,101,144 2,798,782 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 740,050 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 2,695,000 2,876,913 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 1,420,000 1,412,900 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 1,635,075 Technology (4.8%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 1,130,000 1,066,438 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 560,000 557,200 Avago Technologies Finance company guaranty sr. unsec. notes FRN 5.861s, 2013 (Singapore) 7,000 7,004 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 390,000 427,050 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  956,350 898,969 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,040,000 1,948,200 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 578,550 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 2,790,000 2,483,100 First Data Corp. company guaranty sr. unsec. unsub. notes 10.55s, 2015  4,742,638 3,960,103 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,960,000 1,617,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  1,720,000 1,393,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 1,845,000 1,568,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,052,000 1,441,530 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 160,619 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,095,000 1,100,475 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 980,000 1,002,050 29 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Technology cont. Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 $210,000 $161,700 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) F  1,235,000 1,544 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 2,190,000 1,861,500 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 125,000 121,875 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 1,040,000 1,011,400 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 760,000 830,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 2,347,000 2,405,675 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 3,884,000 3,942,260 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,235,000 1,201,038 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 475,300 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,630,000 2,952,175 Xerox Capital Trust I company guaranty 8s, 2027 965,000 945,700 Telecommunications (7.0%) CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 590,000 623,925 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 845,000 870,350 Centennial Communications Corp. sr. unsec. notes FRN 6.04s, 2013 500,000 498,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,105,000 2,076,056 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 ▲ 1,570,000 1,558,225 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 1,515,000 1,480,913 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,665,000 1,615,050 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 180,000 191,700 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 2,416,000 2,500,560 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 1,245,000 1,257,450 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 4,295,000 4,611,756 Intelsat Bermuda, Ltd. 144A company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 1,400,000 1,386,000 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Telecommunications cont. Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  $690,000 $693,450 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon Ser. *, zero % (9 1/2s, 2/1/10), 2015 (Bermuda)  2,165,000 2,175,825 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 960,000 974,400 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 1,645,000 1,651,169 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,520,000 2,223,900 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 265,000 221,938 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,800,000 3,809,500 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,594,625 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 705,000 747,300 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 455,000 477,750 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 800,000 745,000 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 1,180,000 1,227,200 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 1,365,000 1,405,950 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,560,000 2,670,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 830,000 809,250 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 735,000 633,938 West Corp. company guaranty 9 1/2s, 2014 2,320,000 2,262,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,990,000 2,208,900 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 200,000 331,279 Windstream Corp. company guaranty 8 5/8s, 2016 $3,900,000 3,929,250 Windstream Corp. company guaranty 8 1/8s, 2013 2,160,000 2,208,600 Telephone (0.7%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,930,000 1,857,625 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 1,295,000 1,278,813 GIC, Inc. 144A sr. notes 8 5/8s, 2019 405,000 405,000 iPCS, Inc. company guaranty sr. notes FRN 2.406s, 2013 435,000 383,888 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 140,000 138,600 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 805,000 827,138 30 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Textiles (0.7%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 $3,240,000 $2,924,100 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,171,888 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,340,000 1,403,650 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 605,000 618,613 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 2,515,000 2,703,625 Transportation (0.5%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,407,713 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,079,000 1,127,555 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 1,015,000 1,028,956 Utilities and power (6.3%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 514,800 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,935,000 1,930,163 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 2,102,000 2,144,040 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,325,000 1,497,920 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 2,467,000 2,306,645 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 510,905 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,475,054 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 555,000 509,213 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 2,054,650 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 615,325 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 175,000 159,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 750,375 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 32,850 El Paso Corp. sr. notes Ser. GMTN, 7.8s, 2031 705,000 660,056 El Paso Corp. sr. unsec. notes 12s, 2013 420,000 480,900 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 735,000 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 914,008 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 452,000 438,440 Energy Future Intermediate Holdings Co., LLC sr. notes Ser. *, 9 3/4s, 2019 553,000 529,498 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,720,000 3,599,100 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 805,000 833,175 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 229,425 CORPORATE BONDS Principal AND NOTES (83.7%)* cont. amount Value Utilities and power cont. Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 $2,645,000 $2,697,900 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 2,915,600 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 495,000 598,749 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 932,663 NRG Energy, Inc. sr. notes 7 3/8s, 2016 8,120,000 8,079,400 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 2,025,000 2,080,688 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 517,258 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 2,260,000 2,336,275 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 680,000 715,117 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 1,165,000 1,261,171 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 327,288 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,430,000 1,758,952 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 68,000 71,355 Total corporate bonds and notes (cost $620,361,775) SENIOR LOANS (7.4%)* c Principal amount Value Automotive (0.4%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.014s, 2014 $2,370,476 $2,074,166 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 909,257 906,230 Basic materials (0.1%) Lyondell Chemical Co. bank term loan FRN 13s, 2009 U 250,000 258,438 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 425,647 428,839 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.673s, 2016 1,050,000 790,125 Univision Communications, Inc. bank term loan FRN Ser. B, 2.533s, 2014 1,850,000 1,514,688 Capital goods (0.4%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.383s, 2014 28,680 21,410 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.256s, 2014 562,898 420,203 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 262,500 263,156 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.813s, 2013 1,523,816 1,460,958 31 SENIOR LOANS (7.4%)* c cont. Principal amount Value Capital goods cont. Sensata Technologies BV bank term loan FRN 2.031s, 2013 (Netherlands) $108,884 $96,226 Sequa Corp. bank term loan FRN 3.881s, 2014 579,632 500,657 Wesco Aircraft Hardware Corp. bank term loan FRN 2 1/2s, 2013 335,000 314,691 Communication services (0.6%) Cebridge Connections, Inc. bank term loan FRN 4.757s, 2014 615,000 585,788 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 1,275,000 1,115,625 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 881,757 682,259 Skype Technologies SA bank term loan FRN Ser. B, 9s, 2014 (Luxembourg) 1,480,000 1,492,580 Towerco, LLC bank term loan FRN 6s, 2014 435,000 435,544 Consumer cyclicals (2.3%) Building Materials Holdings Corp. bank term loan FRN 3s, 2014 1,164,157 1,052,980 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,829,787 1,738,298 Chester Down & Marina, LLC bank term loan FRN 12 3/8s, 2016 1,025,000 1,022,438 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 376,659 338,051 Federal Mogul Corp. bank term loan FRN Ser. B, 2.178s, 2014 1,258,108 947,355 Federal Mogul Corp. bank term loan FRN Ser. C, 2.178s, 2015 641,892 483,345 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 822,935 281,268 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.241s, 2014 307,065 104,951 Golden Nugget, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 238,040 161,272 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 135,511 91,809 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 1,553,100 1,551,806 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.291s, 2013 560,664 476,876 QVC, Inc. bank term loan FRN 5.737s, 2014 193,782 193,540 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 900,000 897,750 Six Flags Theme Parks bank term loan FRN 2 1/2s, 2015 2,822,348 2,700,987 Thomas Learning bank term loan FRN Ser. B, 2.74s, 2014 3,030,847 2,582,282 Travelport, LLC. bank term loan FRN Ser. C, 7.783s, 2013 279,300 279,533 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  3,524,169 1,809,072 United Components, Inc. bank term loan FRN Ser. D, 2 1/4s, 2012 194,222 177,713 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 675,000 628,875 SENIOR LOANS (7.4%)* c cont. Principal amount Value Consumer staples (0.6%) Claires Stores, Inc. bank term loan FRN 3.033s, 2014 $855,623 $666,317 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.994s, 2014 1,352,495 1,225,360 Revlon Consumer Products bank term loan FRN Ser. B, 4.294s, 2012 795,000 763,200 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 1,130,000 1,162,016 Rite-Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 118,200 101,209 Entertainment (0.3%) Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2014 1,880,000 1,870,013 Financials (0.2%) CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6s, 2013 668,047 640,908 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 810,000 796,838 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.281s, 2014 414,735 346,174 Gaming and lottery (0.1%) Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 495,000 479,036 Health care (0.7%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.61s, 2014 1,562,515 1,427,748 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.493s, 2014 81,539 74,506 Healthsouth Corp. bank term loan FRN 4.05s, 2014 656,392 618,375 Healthsouth Corp. bank term loan FRN Ser. B, 2.55s, 2013 797,518 741,692 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.531s, 2014 2,525,072 2,232,586 Select Medical Corp. bank term loan FRN Ser. B, 2.267s, 2012 235,002 222,665 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.166s, 2013 129,233 109,579 Realogy Corp. bank term loan FRN Ser. B, 3.287s, 2013 480,009 407,008 Media (%) Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.992s, 2016 177,152 161,909 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TA, 2.242s, 2013 85,054 76,427 Oil and gas (%) Targa Resources, Inc. bank term loan FRN 2.243s, 2012 50,117 48,524 Targa Resources, Inc. bank term loan FRN Ser. C, 0.158s, 2012 38,221 37,006 Retail (0.3%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 3.815s, 2013 574,647 510,143 Dollar General Corp. bank term loan FRN Ser. B1, 3.011s, 2013 1,271,813 1,191,052 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.544s, 2013 770,151 662,651 32 SENIOR LOANS (7.4%)* c cont. Principal amount Value Technology cont. Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 $592,654 $557,095 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 265,000 280,900 Utilities and power (0.9%) Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 451,633 411,664 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.742s, 2014 5,573,205 4,151,341 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.742s, 2014 3,243,800 2,395,906 Total senior loans (cost $58,674,388) CONVERTIBLE BONDS Principal AND NOTES (3.2%)* amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $653,490 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,265,000 1,110,038 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 995,000 973,856 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 R 1,175,000 1,092,750 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,260,000 1,549,800 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 620,000 925,350 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 865,000 1,114,215 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 980,000 1,117,200 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 855,000 789,806 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 770,000 689,150 Global Crossing, Ltd. cv. sr. unsec. notes 5s, 2011 710,000 674,379 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 845,000 1,035,970 Jazz Technologies, Inc. cv. company guaranty sr. unsec. unsub. notes 8s, 2011 20,000 15,900 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 795,000 624,075 CONVERTIBLE BONDS Principal AND NOTES (3.2%)* cont. amount Value Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 $1,000,000 $845,000 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 3,212,000 2,649,900 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 1,220,000 1,299,300 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 175,000 158,156 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 288,000 260,280 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 2,155,000 1,802,119 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 999,000 890,359 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 1,147,000 1,003,625 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 510,000 617,100 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,310,000 990,688 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 970,000 1,127,625 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 353,000 268,280 Total convertible bonds and notes (cost $20,510,320) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) F g $3,901,050 $1,343,389 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 6,684,836 1,766,902 Total asset-backed securities (cost $2,040,547) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Argentina (Republic of) bonds FRB 0.578s, 2013 $2,000,000 $850,000 Total foreign government bonds and notes (cost $770,000) MORTGAGE-BACKED SECURITIES (%)* Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 $1,000,000 $65,000 Ser. 04-1A, Class K, 5.45s, 2040 365,000 20,075 Ser. 04-1A, Class L, 5.45s, 2040 165,000 7,425 Total mortgage-backed securities (cost $1,247,229) SHORT-TERM INVESTMENTS (3.4%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 24,917,709 $24,917,709 U.S. Treasury Bills for an effective yield of 0.70%, December 17, 2009 ## $250,000 249,923 Total short-term investments (cost $25,167,632) TOTAL INVESTMENTS Total investments (cost $728,771,891) 33 Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNH Medium Term Notes Class H MTNI Medium Term Notes Class I * Percentages indicated are based on net assets of $748,116,101.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at November 30, 2009. ▲ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on the securities valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. R Real Estate Investment Trust. U This security, in part or in entirety, represents unfunded loan commitments (Note 8). At November 30, 2009, liquid assets totaling $3,551,893 have been segregated to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at November 30, 2009. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 Aggregate Delivery Unrealized Value face value date (depreciation) Euro $10,738,334 $10,583,733 12/17/09 $(154,601) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $ $400,000 9/20/12 350 bp $12,585 JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  255,000 6/20/12 230 bp (60,000) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  255,000 6/20/13 595 bp (5,999) Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2  405,000 9/20/12 330 bp 10,420 Nalco Co., 7.75%, 11/15/11 Ba2  530,000 3/20/13 460 bp 34,027 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at November 30, 2009. 34 In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $3,110,291 Convertible bonds and notes  24,278,411  Corporate bonds and notes  625,871,357 57,785 Foreign government bonds and notes  850,000  Mortgage-backed securities  92,500  Senior loans  55,251,632  Short-term investments 24,917,709 249,923  Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of November 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of November 30, Investments in securities: premiums (loss) (depreciation) sales Level 3 Asset-backed securities $1,569,744 $ $ $1,540,547 $ $ $3,110,291 Corporate bonds and notes $356,552  (534) 9,238 (8,840) (298,631) $57,785 Totals: $  Includes $1,473,605 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of November 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of November 30, 2008 premiums (loss) (depreciation) sales Level 3 2009 Other financial instruments: $ $ $ $  Includes $(138,558) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations.   Includes amount receivable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. 35 Statement of assets and liabilities 11/30/09 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $703,854,182) $709,761,899 Affiliated issuers (identified cost $24,917,709) (Note 6) 24,917,709 Cash 4,057,554 Interest and other receivables 13,603,486 Receivable for shares of the fund sold 1,273,707 Receivable for investments sold 5,710,415 Receivable for receivable purchase agreement (Note 2) 1,143,601 Unrealized appreciation on swap contracts (Note 1) 57,032 Total assets LIABILITIES Payable for investments purchased 6,784,802 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 1,625,977 Payable for shares of the fund repurchased 1,829,871 Payable for compensation of Manager (Note 2) 1,090,613 Payable for investor servicing fees (Note 2) 213,815 Payable for custodian fees (Note 2) 7,925 Payable for Trustee compensation and expenses (Note 2) 204,994 Payable for administrative services (Note 2) 4,620 Payable for distribution fees (Note 2) 289,980 Unrealized depreciation on forward currency contracts (Note 1) 154,601 Unrealized depreciation on swap contracts (Note 1) 65,999 Other accrued expenses 136,105 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,342,420,382 Undistributed net investment income (Note 1) 2,030,571 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (603,226,188) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,891,336 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($479,093,894 divided by 86,164,035 shares) $5.56 Offering price per class A share (100/96.00 of $5.56)* $5.79 Net asset value and offering price per class B share ($9,032,541 divided by 1,651,693 shares)** $5.47 Net asset value and offering price per class C share ($10,020,366 divided by 1,835,679 shares)** $5.46 Net asset value and redemption price per class M share ($178,550,322 divided by 32,082,666 shares) $5.57 Offering price per class M share (100/96.75 of $5.57)*** $5.76 Net asset value, offering price and redemption price per class R share ($4,727,974 divided by 849,641 shares) $5.56 Net asset value, offering price and redemption price per class Y share ($66,691,004 divided by 11,670,201 shares) $5.71 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 36 Statement of operations Year ended 11/30/09 INVESTMENT INCOME Interest (including interest income of $57,432 from investments in affiliated issuers) (Note 6) $56,714,591 Total investment income EXPENSES Compensation of Manager (Note 2) 4,162,745 Investor servicing fees (Note 2) 1,162,693 Custodian fees (Note 2) 25,849 Trustee compensation and expenses (Note 2) 51,290 Administrative services (Note 2) 32,595 Distribution fees  Class A (Note 2) 954,232 Distribution fees  Class B (Note 2) 76,811 Distribution fees  Class C (Note 2) 59,714 Distribution fees  Class M (Note 2) 849,834 Distribution fees  Class R (Note 2) 13,996 Other 515,187 Fees waived and reimbursed by Manager (Note 2) (575,181) Total expenses Expense reduction (Note 2) (6,404) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (59,039,187) Net realized gain on swap contracts (Note 1) 147,523 Net realized loss on foreign currency transactions (Note 1) (108,689) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (706,125) Net unrealized appreciation of investments and swap contracts during the year 255,254,870 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended Year ended 11/30/09 11/30/08 Operations: Net investment income $49,391,230 $50,083,426 Net realized loss on investments and foreign currency transactions (59,000,353) (23,912,595) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 254,548,745 (219,923,776) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (34,399,234) (30,111,585) Class B (649,232) (699,500) Class C (478,167) (59,660) Class M (15,148,649) (18,631,132) Class R (236,520) (15,384) Class Y (3,922,271) (3,458,029) Redemption fees (Note 1) 53,033 36,189 Increase from capital share transactions (Note 4) 68,953,978 23,515,661 Total increase (decrease) in net assets Net Assets: Beginning of year 489,003,541 712,179,926 End of year (including undistributed net investment income of $2,030,571 and $6,843,120, respectively) The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofnet Net realized and Total return Net assets, Ratio ofexpenses investment income Net asset value, Net investment unrealized gain (loss) Total from investment From net Redemption Net asset value, atnet asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,b on investments operations investment income Total distributions fees c endof period value (%) d (inthousands) netassets (%) b,e netassets (%) b turnover (%) Class A November 30, 2009 .40 1.55 (.44)  1.13 8.13 58.99 November 30, 2008 .42 (1.97) (.45)  1.10 7.63 33.57 November 30, 2007 .44 (.16) (.45)  1.08 7.04 47.50 November 30, 2006 .45 f .22 (.42)  1.04 f 7.41 f 45.62 November 30, 2005 .43 (.21) (.41)  1.04 7.07 33.37 Class B November 30, 2009 .35 1.54 (.41)  1.88 7.41 58.99 November 30, 2008 .38 (1.94) (.41)  1.85 6.86 33.57 November 30, 2007 .39 (.17) (.40)  1.83 6.29 47.50 November 30, 2006 .39 f .23 (.37)  1.79 f 6.69 f 45.62 November 30, 2005 .38 (.21) (.36)  1.79 6.30 33.37 Class C November 30, 2009 .35 1.54 (.41)  1.88 7.16 58.99 November 30, 2008 .37 (1.93) (.41)  1.85 6.78 33.57 November 30, 2007  .26 (.33) (.25)  (1.11) * 1.23 * 4.29 * 47.50 Class M November 30, 2009 .39 1.56 (.43)  1.38 7.97 58.99 November 30, 2008 .41 (1.97) (.44)  1.35 7.36 33.57 November 30, 2007 .42 (.17) (.43)  1.33 6.79 47.50 November 30, 2006 .43 f .23 (.41)  1.29 f 7.17 f 45.62 November 30, 2005 .41 (.20) (.40)  1.29 6.82 33.37 Class R November 30, 2009 .38 1.56 (.43)  1.38 7.63 58.99 November 30, 2008 .41 (1.97) (.44)  1.35 8.31 33.57 November 30, 2007  .29 (.32) (.27)  (.57) * 1 .89 * 4.62 * 47.50 Class Y November 30, 2009 .43 1.58 (.45)  .88 8.35 58.99 November 30, 2008 .45 (2.03) (.46)  .85 7.94 33.57 November 30, 2007 .47 (.17) (.46)  .83 7.27 47.50 November 30, 2006 .47 f .23 (.43)  .79 f 7.63 f 45.62 November 30, 2005 .45 (.22) (.42)  .79 7.31 33.37 * Not annualized.  For the period March 30, 2007 (commencement of operations) to November 30, 2007. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to May 31, 2009, certain fund expenses were waived in connection withthe funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2009 0.09% November 30, 2008 0.02 November 30, 2007 <0.01 November 30, 2006 <0.01 November 30, 2005 <0.01 c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). f Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended November 30, 2006. The accompanying notes are an integral part of these financial statements. 38 39 Notes to financial statements 11/30/09 Note 1: Significant accounting policies Putnam High Yield Advantage Fund (the fund), A Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income primarily through a diversified portfolio of higher yielding, lower rated bonds that may have a higher rate of default. Capital growth is a secondary objective when consistent with the objective of high current income. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued, January 13, 2010, have been evaluated in the preparation of the financial statements. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/ discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. D) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to 40 protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $8,100,000 on forward currency contracts for the year ended November 30, 2009. E) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $4,600,000 on credit default swap contracts for the year ended November 30, 2009. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counter-party. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At November 30, 2009, the fund had net liability position of $208,015 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $140,000. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At November 30, 2009, the fund had a capital loss carryover of $598,917,449 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Carryover Expiration $309,407,794 November 30, 2010 104,325,628 November 30, 2011 95,929,758 November 30, 2012 8,720,272 November 30, 2014 21,153,748 November 30, 2016 59,380,249 November 30, 2017 H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of the expiration of capital loss carryover, defaulted bond interest, and receivable purchase agreements. Reclassifications are made to the funds capital accounts to 41 reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended November 30, 2009, the fund reclassified $630,294 to increase undistributed net investment income and $265,420,418 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $264,790,124. The tax basis components of distributable earnings and the federal tax cost as of November 30, 2009 were as follows: Unrealized appreciation $41,668,114 Unrealized depreciation (35,844,790) Net unrealized appreciation 5,823,324 Undistributed ordinary income 2,790,958 Capital loss carryforward 598,917,449 Cost for federal income tax purposes $728,856,284 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of then next $5 billion, 0.44% of the next $5 billion, and 0.43% thereafter. Effective January 1, 2010, the fund will pay Putnam Management for investment management and advisory services monthly, based on the average net assets of the fund, at an annual rate based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (but excluding the net assets of certain open-end funds to avoid double-counting of such net assets) (fund family assets). Such annual rate will be based on the following: 0.72% of the first $5billion of average net assets, 0.67% of the next $5 billion, 0.62% of the next $10 billion, 0.57% of the next $10 billion, 0.52% of the next $50 billion, 0.50% of the next $50 billion, 0.49% of the next $100 billion, and 0.485% thereafter. Putnam Management had agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended November 30, 2009, the funds expenses were reduced by $409,052 as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended November 30, 2009, the funds expenses were not reduced as a result of this limit. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.60% of the funds average net assets. During the year ended November 30, 2009, the funds expenses were reduced by $166,129 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $4,975,120 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the year ended November 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC, Putnam Investor Services, Inc. and State Street whereby PFTCs Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the year ended November 30, 2009, the funds expenses were reduced by $6,404 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $536, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets 42 and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended November 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $42,485 and $709 from the sale of class A and class M shares, respectively, and received $8,402 and $657 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended November 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $166 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended November 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $405,693,231 and $334,509,188, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At November 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 11/30/09 Year ended 11/30/08 Class A Shares Amount Shares Amount Shares sold 33,589,868 $163,260,346 27,260,133 $154,948,900 Shares issued in connection with reinvestment of distributions 5,637,628 26,874,648 4,011,079 21,807,632 39,227,496 190,134,994 31,271,212 176,756,532 Shares repurchased (25,370,520) (121,921,478) (20,811,101) (112,787,499) Net increase Year ended 11/30/09 Year ended 11/30/08 Class B Shares Amount Shares Amount Shares sold 951,048 $4,377,724 461,800 $2,543,879 Shares issued in connection with reinvestment of distributions 87,199 405,555 78,751 427,580 1,038,247 4,783,279 540,551 2,971,459 Shares repurchased (899,516) (4,196,886) (941,326) (5,139,601) Net increase (decrease) Year ended 11/30/09 Year ended 11/30/08 Class C Shares Amount Shares Amount Shares sold 2,046,447 $9,382,853 312,222 $1,698,873 Shares issued in connection with reinvestment of distributions 83,794 403,775 9,330 50,490 2,130,241 9,786,628 321,552 1,749,363 Shares repurchased (466,270) (2,185,808) (280,234) (1,587,892) Net increase Year ended 11/30/09 Year ended 11/30/08 Class M Shares Amount Shares Amount Shares sold 604,607 $2,884,254 1,526,458 $8,511,796 Shares issued in connection with reinvestment of distributions 63,551 299,873 60,255 331,789 668,158 3,184,127 1,586,713 8,843,585 Shares repurchased (6,901,058) (33,545,886) (8,871,387) (48,682,080) Net decrease Year ended 11/30/09 Year ended 11/30/08 Class R Shares Amount Shares Amount Shares sold 1,390,872 $6,841,671 195,256 $1,022,712 Shares issued in connection with reinvestment of distributions 47,595 235,463 3,262 15,384 1,438,467 7,077,134 198,518 1,038,096 Shares repurchased (756,540) (3,805,363) (31,046) (158,199) Net increase Year ended 11/30/09 Year ended 11/30/08 Class Y Shares Amount Shares Amount Shares sold 11,299,565 $55,416,381 6,494,344 $37,360,347 Shares issued in connection with reinvestment of distributions 742,923 3,618,197 619,059 3,458,029 12,042,488 59,034,578 7,113,403 40,818,376 Shares repurchased (8,479,700) (39,391,341) (7,113,250) (40,306,479) Net increase 43 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of November 30, 2009: Market values of derivative instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted Statement of Statement of for as hedging assets and assets and instruments under liabilities Market liabilities Market ASC 815 location value location value Credit contracts Receivables $57,032 Payables $65,999 Foreign exchange Receivables  Payables 154,601 contracts Total The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended November 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted Forward for as hedging instruments currency under ASC 815 contracts Swaps Total Credit contracts $ $147,523 $147,523 Foreign exchange contracts (146,674)  (146,674) Total Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted Forward for as hedging instruments currency under ASC 815 contracts Swaps Total Credit contracts $ $312,195 $312,195 Foreign exchange contracts (719,903)  (719,903) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $57,432 for the year ended November 30, 2009. During the year ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $185,643,738 and $160,726,029, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of November 30, 2009, the fund had unfunded loan commitments of $83,308, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Lyondell Chemical Co. $83,308 Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 44 Federal tax information (unaudited) For the tax year ended November 30, 2009, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $48,499,374 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. Shareholder meeting results (unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 82,707,810 1,921,983 Jameson A. Baxter 82,735,788 1,894,005 Charles B. Curtis 82,719,387 1,910,406 Robert J. Darretta 82,703,746 1,926,047 Myra R. Drucker 82,702,293 1,927,500 John A. Hill 82,739,429 1,890,364 Paul L. Joskow 82,780,513 1,849,280 Elizabeth T. Kennan 82,682,405 1,947,388 Kenneth R. Leibler 82,724,722 1,905,071 Robert E Patterson 82,777,734 1,852,059 George Putnam, III 82,762,553 1,867,241 Robert L. Reynolds 82,784,017 1,845,776 W. Thomas Stephens 82,717,392 1,912,401 Richard B. Worley 82,719,952 1,909,841 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 63,600,441 1,395,491 1,759,749 17,874,112 All tabulations are rounded to the nearest whole number. 45 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter Born 1943, Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 46 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New 47 Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. 48 Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 49 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Treasurer, and Since 2004 Treasurer and Assistant Clerk Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 2004 and Putnam Management Nancy E. Florek (Born 1957) Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Senior Advisor Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Since 1989 Since 2004 Since 2005 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management Principal Financial Officer Since 2002 Robert R. Leveille (Born 1969) Senior Managing Director, Vice President and Putnam Investments Chief Compliance Officer Since 2007 Janet C. Smith (Born 1965) Managing Director, Putnam Investments, Vice President, Principal Accounting Putnam Management, and Putnam Officer and Assistant Treasurer Retail Management Since 2007 Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) and Putnam Management Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments Since 2007 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Beth S. Mazor (Born 1958) Clerk and Assistant Treasurer Vice President Since 1993 Since 2002 Managing Director, Putnam Investments The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 50 The Putnam Family of Funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International New Opportunities Fund* New Opportunities Fund Small Cap Growth Fund* Vista Fund Voyager Fund Blend Asia Pacific Equity Fund* Capital Opportunities Fund* Capital Spectrum Fund Emerging Markets Equity Fund* Equity Spectrum Fund Europe Equity Fund* Global Equity Fund* International Capital Opportunities Fund* International Equity Fund* Investors Fund Research Fund Value Convertible Income-Growth Trust Equity Income Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income International Growth and Income Fund* Mid Cap Value Fund Small Cap Value Fund* Income American Government Income Fund Diversified Income Trust Floating Rate Income Fund Global Income Trust* High Yield Advantage Fund* High Yield Trust* Income Fund Money Market Fund U.S. Government Income Trust Tax-free income AMT-Free Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Absolute Return Absolute Return 100 Fund Absolute Return 300 Fund Absolute Return 500 Fund Absolute Return 700 Fund Global Sector* Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund** Global Industrials Fund Global Natural Resources Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset allocation Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Putnam RetirementReady Funds  10 investment portfolios that offer diversification among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The 10 funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund * A 1% redemption fee on total assets redeemed or exchanged within 90 days of purchase may be imposed for all share classes of these funds.  An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.  A 1% redemption fee on total assets redeemed or exchanged within 30 days of purchase may be imposed for all share classes of these funds. ** Prior to January 2, 2009, the fund was known as Putnam Health Sciences Trust.   Prior to January 2, 2009, the fund was known as Putnam Utilities Growth and Income Fund. With the exception of money market funds, a 1% redemption fee may be applied to shares exchanged or sold within 7 days of purchase (90 days, for certain funds). Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager George Putnam, III Mark C. Trenchard Putnam Investment Robert L. Reynolds Vice President and BSA Compliance Officer Management, LLC W. Thomas Stephens One Post Office Square Richard B. Worley Judith Cohen Boston, MA 02109 Vice President, Clerk and Assistant Officers Treasurer Investment Sub-Manager Robert L. Reynolds Putnam Investments Limited President Wanda M. McManus 57-59 St Jamess Street Vice President, Senior Associate Treasurer London, England SW1A 1LD Jonathan S. Horwitz and Assistant Clerk Executive Vice President, Principal Investment Sub-Advisor Executive Officer, Treasurer Nancy E. Florek The Putnam Advisory and Compliance Liaison Vice President, Assistant Clerk, Company, LLC Assistant Treasurer and Proxy Manager One Post Office Square Charles E. Porter Boston, MA 02109 Senior Advisor Marketing Services Steven D. Krichmar Putnam Retail Management Vice President and Principal One Post Office Square Financial Officer Boston, MA 02109 Janet C. Smith Custodian Vice President, Principal Accounting State Street Bank and Trust Company Officer and Assistant Treasurer Legal Counsel Susan G. Malloy Ropes & Gray LLP Vice President and Assistant Treasurer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman Ravi Akhoury James P. Pappas Charles B. Curtis Vice President Robert J. Darretta Myra R. Drucker Francis J. McNamara, III Paul L. Joskow Vice President and Chief Legal Officer Elizabeth T. Kennan Kenneth R. Leibler Robert R. Leveille Robert E. Patterson Vice President and Chief Compliance Officer This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees November 30, 2009 $73,911 $ $4,100 $- November 30, 2008 $75,475 $ $4,200 $- For the fiscal years ended November 30, 2009 and November 30, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 4,100 and $ 72,933 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees November 30, 2009 $ - $ - $ - $ - November 30, 2008 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
